Citation Nr: 0734369	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-28 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating above 70 percent 
for service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from September 
1941 to July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO granted 
service connection for post-traumatic stress disorder (PTSD), 
and assigned an initial disability rating of 30 percent 
effective from May 2005.  During the current appeal, and 
specifically by an August 2006 decision, the RO awarded an 
increased initial rating of 70 percent, effective from May 
2005, for this condition.  

The veteran's appeal has been advanced on the Board's docket, 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007).  


FINDING OF FACT

The veteran's PTSD is manifested by a slightly anxious affect 
and nightmares that causes panic attacks and sleep problems; 
the condition does not result in total occupational and 
social impairment.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 70 percent 
for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned for PTSD following the grant of service connection 
for this condition by way of an October 2005 rating action.  
In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the June 2005 
notice that was provided to the veteran before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met with respect to the 
initial increased rating claim on appeal.  All relevant 
treatment records identified by the veteran have been 
obtained and associated with his claims folder.  
Additionally, at the Travel Board hearing conducted in August 
2007, the veteran testified that he is not currently 
receiving treatment for his PTSD, so there are no current 
treatment records to obtain that have not already been 
obtained.  Hearing transcript (T.) at 17.  The veteran also 
has been afforded a pertinent VA examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claim for an initial increased rating 
above 70 percent for his service-connected PTSD.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the October 2005 rating action, the RO 
granted service connection for PTSD, and awarded a 30 percent 
evaluation effective from May 2005.  Service personnel 
records indicated that the veteran's military occupational 
specialty was that of an airplane armored gunner and that he 
participated in the anti-submarine and air combat Balkans, 
Rome-Arno, Southern France, Northern France, Rhineland, and 
Central Europe battles and campaigns.  He received numerous 
medals, including the Purple Heart.  A September 2005 VA 
examination provided a diagnosis of chronic PTSD, as well as 
the examiner's opinion that this disability resulted in mild 
social impairment for the veteran.  

During the current appeal, and specifically by the August 
2006 decision, the RO granted an increased evaluation of 
70 percent, effective from May 2005, for the veteran's 
service-connected PTSD.  VA medical records reflected 
periodic individual outpatient treatment, and at times weekly 
group therapy sessions, for this disability between its 
initial diagnosis in October 2004 and August 2006.  The 
veteran's service-connected PTSD remains evaluated as 
70 percent disabling.  

As the present appeal arises from an initial rating decision, 
the entire period is considered for the possibility of staged 
ratings.  In other words, consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, a 70 percent 
will be awarded with evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of  51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 is reflective of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
personal relationships.  

In the present case, the veteran has consistently asserted 
that his service-connected PTSD has increased in severity 
and, as such, is now manifested by startle responses, 
irritability, crying spells, and flashbacks of his combat 
experiences.  See, e.g., T. at 3, 12-16, 18-19.  These lay 
statements concerning the veteran's service-connected 
psychiatric pathology are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, such 
reported symptomatology must be considered in conjunction 
with the clinical evidence of record and the pertinent rating 
criteria.  

VA medical records dated throughout the current appeal period 
indicate that the veteran has received periodic individual 
outpatient treatment, and at times weekly group therapy 
sessions, for his PTSD between its initial diagnosis in 
October 2004 and August 2006.  At the August 2007 personal 
hearing, the veteran specifically denied receiving any 
current treatment for his PTSD.  T. at 17.  While the medical 
records reflect the veteran's complaints of feeling "blue," 
sad, and irritable, with transient passive thoughts of death 
(with no plan), a treating psychologist attributed these 
symptoms to the chronic pain associated with the veteran's 
multiple physical conditions.  Symptomatology found by 
medical personnel to be specifically associated with the 
veteran's service-connected PTSD include nightmares and 
anxiety.  

At a VA PTSD examination conducted in September 2005, the 
veteran reiterated his complaints of nightmares of his in-
service combat experiences and prominent anxiety.  
Additionally, he reported having "some fairly significant 
hyperarousal symptoms at times."  A mental status 
examination demonstrated some impairment in thought process 
(with some slowing), moderate psychomotor retardation, no 
orientation to date, impaired short-term memory, a "down" 
mood, a slightly anxious affect, and nightmares (causing 
panic attacks and sleep problems), but good hygiene, 
orientation to person and place, and no delusions, 
hallucinations, or suicidal or homicidal intent or plan.  The 
examiner diagnosed, on Axis I, PTSD , with a GAF score of 60 
for the PTSD, and a cognitive disorder not otherwise 
specified, with a GAF score of 45.  Service connection is not 
in effect for the cognitive disorder.  

As these pertinent medical reports illustrate, the veteran's 
PTSD has been assigned GAF scores ranging from 55 to 65 
throughout the current appeal.  Significantly, however, even 
the lowest of these GAF scores do not support a disability 
rating greater than the currently assigned evaluation of 
70 percent for the veteran's service-connected PTSD.  As 
mentioned above, a GAF score of 51 to 60 is illustrative of 
only moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

In addition, the examiner who conducted the September 2005 VA 
PTSD examination concluded that the veteran's service-
connected PTSD has only a mild impact on his social 
functioning, and that his occupational functioning "is far 
more impaired by his physical conditions and cognitive 
deficits at this time than [his] PTSD."  Further, the 
examiner specifically stated that "[l]inkage between [the 
veteran's] overall disability and [his] PTSD appears [to be] 
fairly weak."  This opinion is consistent with that of the 
veteran's former treating psychologist noted above.  

In view of the above medical evidence, the Board finds that, 
while the veteran's PTSD is manifested by a slightly anxious 
affect and nightmares that causes panic attacks and sleep 
problems, the condition does not result in total occupational 
and social impairment.  Moreover, the veteran does not allege 
that his PTSD results in total occupational and social 
impairment.  Rather, by way of his own testimony, it appears 
that while the veteran's PTSD does cause some social 
impairment, as evidenced by his lack of relationship with his 
children and having been divorced three times, he otherwise 
reports "get[ting] along good with other people" and that 
he has "a lot of friends, . . . [including] friends that go 
back 68 years or better."  T. at 4, 7-8, 10-11, 14.  
Additionally, although he reports having experienced PTSD 
symptoms (including startle responses and irritability) since 
1945, he reported at the August 2007 hearing that such 
symptomatology is "nowhere near like it was when . . . [he] 
first came out of service."  T. at 18.  

Consequently, the Board finds that the totality of the 
evidence of record does not reflect the presence of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  As such, the next 
higher rating of 100 percent for the veteran's service-
connected PTSD is not warranted for any time period from May 
2005 to the present.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  Importantly, 
the veteran's PTSD has not resulted in marked interference 
with employment and has not required frequent periods of 
hospitalization.  As discussed above, the September 2005 VA 
examiner concluded that the veteran's occupational 
functioning "is far more impaired by his physical conditions 
and cognitive deficits at this time than [his] PTSD," and 
that "[l]inkage between [the veteran's] overall disability 
and [his] PTSD appears [to be] fairly weak."  Moreover, 
there is simply no indication that the veteran's PTSD has 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
time period in question.  Accordingly, the Board concludes 
that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

An initial disability rating greater than 70 percent for 
service-connected PTSD is denied.  



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


